746 N.W.2d 128 (2008)
In re Petition for DISCIPLINARY ACTION AGAINST Alan Francis MUSIELEWICZ, a Minnesota Attorney, Registration No. 207895.
No. A08-347.
Supreme Court of Minnesota.
March 20, 2008.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition alleging that respondent Alan Francis Musielewicz committed professional misconduct warranting public discipline, namely, deposit of funds belonging to A.N.Y. into his trust account not in connection with a representation, and converting those funds into his personal funds and maintaining them in his trust account, in violation of Rule 1.15, Minnesota Rules of Professional Conduct.
Respondent admits the allegations of the petition, waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and joins with the Director in recommending that the appropriate discipline is a 60-day suspension, with reinstatement by affidavit conditional upon repayment of $7,780.35 to A.N.Y.
*129 The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Alan Francis Musielewicz is suspended from the practice of law for 60 days, effective as of the date of filing of this order. Respondent shall be reinstated following the expiration of the suspension period provided that, at least 15 days before the expiration of the suspension period, respondent files an affidavit pursuant to Rule 18(f), RLPR, with the Clerk of Appellate Courts and the Director's Office establishing that respondent has paid A.N.Y. the sum of $7,780.35 and has complied with the other requirements of Rule 18(f). Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals), and shall pay costs in the amount of $900 pursuant to Rule 24(a), RLPR.
BY THE COURT:
/s/ALAN C. PAGE,
Associate Justice